Citation Nr: 0940075	
Decision Date: 10/22/09    Archive Date: 10/30/09	

DOCKET NO.  06-30 336
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and, if 
so, whether the claim may be reopened.   

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a low back injury, and, if so, 
whether the claim may be reopened.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the VARO 
in Seattle, Washington, that denied entitlement to the 
benefits sought.  

The case is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran should further action be required.


REMAND

A review of the evidence of record reveals that by rating 
decision dated in August 2003, in pertinent part, service 
connection for PTSD was denied, as was service connection for 
a low back disorder.  The basis for the denial of service 
connection for PTSD was that the treatment records and VA 
examinations did not show that the Veteran had a current 
diagnosis of PTSD.  With regard to the low back, it was 
stated there was record of treatment or diagnosis of a low 
back disorder in the service treatment records.  The Veteran 
was informed of the denial action by letter dated in 
August 2003.  The Board notes that entitlement to a permanent 
and total disability for pension purposes was granted in that 
same rating decision.  

Received in January 2005 was a statement from the Veteran in 
which he asked that his claim be reopened and that he be 
granted compensation and service connection for "PTSD and 
lower back injury."  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and to assist claimants in 
substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A, 
and 38 C.F.R. § 3.159.  38 U.S.C.A. § 5103 requires that VA 

notify a claimant of the information and evidence needed to 
substantiate a claim, what evidence and information VA will 
obtain, and what the claimant must provide.  With regard to 
claims to reopen, in Kent, v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) essentially stated that VA must notify a 
claimant of the information and evidence that is necessary to 
reopen a claim and of what information and evidence is 
necessary to establish entitlement to the underlying claim 
for the benefits sought by the claimant.  A review of the 
claims file reveals that notice with regard to reopening a 
claim of entitlement to service connection for the 
disabilities at issue is incomplete.  In Kent, the Court 
essentially required VA to describe both specifically and 
affirmatively the kinds of evidence required to constitute 
new and material evidence.  The Veteran has not been provided 
with such information with regard to his claims.  

The Board notes that since the case is being remanded for 
procedural purposes, the Board believes the Veteran should be 
given another opportunity to provide more specific 
information with regard to his claimed stressful experiences 
because the evidence that is currently of record does not 
corroborate his recollection of his experiences in the 
military that might be responsible for his having PTSD.  
Additionally, there is a lack of continuity of symptomatology 
in the present record with regard to his having been seen or 
evaluated for treatment and/or evaluation of low back 
difficulties in the years since service.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  VA should again request that the 
Veteran provide more specific information 
as to his claimed stressful experiences 
while serving aboard the U.S.S. Tripoli 
providing support missions off the coast 
of Vietnam.  He should be advised that 
this information is necessary to obtain 
supportive evidence of the claimed 
stressful event or events and that he 
must be as specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

2.  The Veteran should also be asked to 
provide more information with regard to 
any health care providers who have 
treated him for back problems in the 
years following service discharge.  He 
should provide dates of treatment and the 
names of individuals involved.  Any leads 
indicated should be followed to their 
logical conclusion.  He should be told 
that this information is necessary to 
help obtain supportive evidence with 
regard to a low back disability.  

3.  With regard to PTSD, if credible 
supporting evidence of any claimed 
stressor is obtained, VA should schedule 
the Veteran for a comprehensive 
psychiatric examination.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review in conjunction with the 
examination.  The examination report 
should include any diagnostic tests or 
studies such as psychological testing 
that are deemed necessary for an adequate 
assessment.  If the evaluation results in 
a diagnosis of PTSD or other psychiatric 
disorder, the examiner should state 
whether the criteria warranting a 
diagnosis of PTSD or other psychiatric 
disorder have been satisfied and indicate 
whether there is a link between current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found to be sufficient 
for PTSD or a link between current 
symptomatology of a psychiatric disorder 
other than PTSD and the Veteran's active 
service.  Any opinion expressed by the 
examiner should be accompanied by a 
complete rationale.  

4.  Also, if deemed advisable based on 
the information obtained with regard to 
low back disability, VA should 

schedule the Veteran for a comprehensive 
orthopedic examination.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should express an opinion as to 
the etiology of any current low back 
disability and indicate whether it is at 
least as likely as not that any current 
low back disorder is attributable to the 
Veteran's active service.  If the 
examiner cannot express an opinion as to 
the etiology without resort to 
speculation, this should be so indicated.  

5.  VA should then review the claims file 
and undertake any additional actions 
deemed necessary to comply with the 
provisions of the Veterans Claims 
Assistance Act of 2000.  The Veteran 
should be notified of the evidence of 
record, be notified of the information 
necessary to establish entitlement to 
service connection for the claimed 
disorders, and be given notice regarding 
the evidence and information necessary to 
reopen a claim.  When VA is satisfied 
that the record is complete and that all 
requested actions have been accomplished, 
the claims should be readjudicated on the 
basis of all the relevant evidence of 
record.  If the determinations remain 
adverse to the Veteran in any respect, he 
and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case.  The records 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The purpose of this REMAND is to ensure a complete review of 
the record and to assist the Veteran with the development of 
evidence with regard to his claim.  The 

Board intimates no opinion, either legal or factual, as to 
any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



